SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 5, 2013 Integrated Electrical Services, Inc. (Exact name of registrant as specified in Charter) Delaware 001-13783 76-0542208 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 5433 Westheimer Road, Suite 500 Houston, Texas77056 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(713) 860-1500 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []
